J-A11012-18



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    K.M.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellant              :
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    C.L.                                       :   No. 1358 MDA 2017

                    Appeal from the Order Entered August 4, 2017
                    In the Court of Common Pleas of York County
                        Civil Division at No: 2016-FC-214-03


BEFORE:         STABILE, J., NICHOLS, J., and PLATT, J.*

MEMORANDUM BY STABILE, J.:                                  FILED JULY 02, 2018

           Appellant, K.M. (“Mother”), files this appeal from the order dated August

3, 2017, and entered August 4, 2017,1 in the York County Court of Common

Pleas, awarding Mother and C.L. (“Father”) shared legal custody, and

awarding Father primary physical custody and Mother partial physical custody




____________________________________________


* Retired Senior Judge assigned to the Superior Court.

1 The subject order was dated August 3, 2017. However, the clerk did not
provide notice pursuant to Pa.R.C.P. 236(b) until August 4, 2017. Our
appellate rules designate the date of entry of an order as “the day on which
the clerk makes the notation in the docket that notice of entry of the order
has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b). Further,
our Supreme Court has held that “an order is not appealable until it is entered
on the docket with the required notation that appropriate notice has been
given.” Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999).
J-A11012-18



of their minor daughter, P.L., born in August 2011 (“Child”). After careful

review, we affirm the trial court’s order.

      The record reveals the following relevant factual and procedural history:

            The parents were married and resided primarily in North
      Carolina. Father serves in the United States Army and had several
      deployments. Mother alleges that Father was abusive to her
      during their marriage. While Father was deployed, Mother began
      a relationship. She initially lied to Father about the relationship,
      notable only because it began Father’s trust issues with Mother.
      The parties separated, and Mother moved with the [c]hild, with
      Father’s consent, to York County, Pennsylvania, where the
      maternal grandparents reside. Father began a relationship in
      North Carolina with [A.B.L.], now “Step[]mother.” Mother began
      a relationship in Pennsylvania with [S.S.], now “Mother’s fiancé.”

              For a brief period of time, the parties were able to cooperate
      with regard to custody without a court order. The child was
      primarily residing with Mother in York County, and Father had
      extended periods of partial custody. Mother then had criminal
      difficulties in both Pennsylvania and Maryland. The Pennsylvania
      charges indirectly resulted in the first round of litigation initiated
      by Mother when Father withheld custody. The second round of
      litigation, currently at issue here, was started by Father when he
      learned additional details about the Pennsylvania incident and
      learned that Mother was to be incarcerated for 30 days in
      Maryland for the Maryland charges.

             In Pennsylvania, Mother was charged with Endangering the
      Welfare of a Minor, specifically the child at issue. Mother testified
      that she called and told Father about the charge. However, it is
      clear that Mother lied to Father and everyone else about the
      specifics of the incident, which occurred on November 11, 2014.
      According to Dr. Yambor, who completed a § 5329 Evaluation of
      Mother, Mother’s story was that she left the child for only ten
      minutes while she stopped briefly to see a friend who was just out
      of the military. The police officer testified that the child was alone
      in the car long enough for a neighbor to notice the child crying
      and to call 911. The police then took 16 minutes to respond, plus
      time to search for the mother. Additionally, the police officer
      testified that the temperature was in the twenties, that [] Child

                                      -2-
J-A11012-18


     had no blanket, that Mother came out of a house where drugs
     were found, and that Mother texted her friend from her phone to
     lie about how long she had been away. Maternal [G]randmother,
     with whom Mother resides, even at trial, did not know about the
     drugs or the details of the incident. Mother eventually pleaded
     guilty to this offense (enumerated in 23 Pa.C.S.[A.] § 5329) on
     June 15, 2015.

            In December 2015, by agreement of the parties, [] Child
     went to spend time with Father. Around this time, Father was in
     the process of relocating from North Carolina to Hawaii with
     Step[]mother. Father then learned that Mother had pleaded guilty
     to the “Endangering” charge from a friend. Therefore, he kept the
     child in Hawaii without Mother’s consent beginning in December
     2015.     This decision resulted in a period of simultaneous
     proceedings in Pennsylvania and Hawaii. The Hawaii proceedings
     are not part of the record. A proceeding was held on March 11,
     2016, with participation by phone of the judge and counsel in
     Hawaii.     This court (The Honorable Gregory M. Snyder)
     determined that Pennsylvania was the best jurisdiction to proceed
     for two main reasons: Father had better financial resources, and
     the information regarding Mother’s threat of harm would be found
     here. A second Order was entered providing the parties with
     shared legal custody on March 28, 2016. In this dictated Order,
     the court notes that Mother is present and states a definition of
     legal custody. Physical custody is not addressed, most likely due
     to Mother’s guilty plea to an enumerated offense under 23
     Pa.C.S.[A.] § 5329.

           The first round of litigation was resolved by a Stipulated
     Order for Custody filed on May 17, 2016 (signed by the Honorable
     Andrea Marceca Strong), based in part on Mother’s successful
     completion of two § 5329 evaluations. Unknown at the time was
     that Mother had made substantial misrepresentations and
     omissions when relaying the November 2014 incident to the
     evaluators. According to Dr. Yambor, Mother’s threat assessment
     was in part based on Mother’s story about the November 2014
     incident rather than the facts as described by the police officer.
     Pursuant to this Order, Mother was awarded primary physical
     custody of [] Child for the school year, and Father was awarded
     physical custody for the summer. The Order provided for the
     return of [] Child to Mother on May 27, 2016, noting that Father
     had retained custody since December.           Mother withdrew a
     contempt allegation as part of this stipulation.

                                   -3-
J-A11012-18



            [] Child then began attending kindergarten at Shrewsbury
     Christian Academy.         Mother somehow avoided a criminal
     background check for parents and began volunteering at the
     school. She “poisoned the well” for Father by leading school
     officials to believe that Father had absconded with [] Child without
     just cause in the past and indicating that he should not be allowed
     to pick up the child without her consent. She failed to list Father
     as an emergency contact as required by the May 17, 2017 Order.
     When Father came to pick up his daughter at the school, Mother
     was outside the school with a video camera, which resulted in
     police involvement. Father then displayed anger management
     issues in his dealings with school officials.

            Mother was also not forthcoming to Father regarding her
     Maryland criminal difficulties and incarceration. These difficulties
     stemmed from Mother’s completion of a marriage license
     application on which she apparently did not use her correct legal
     name or correct age. She also reported her marital status as
     single while still married to Father. Mother pleaded guilty to one
     count of perjury in the Circuit Court for Harford County in
     Maryland on December 14, 2016. She received a sentence of
     three (3) years imprisonment, with two (2) years and eleven (11)
     months of a suspended term, and one (1) day credit for time
     served. Mother testified and her counsel indicated that Mother
     was granted “probation before judgment” (“PBJ”), for this
     sentence, whereby once probation had been completed, Mother
     would be able to have the perjury charge expunged. Originally,
     Mother was to serve the remaining thirty (30) days imprisonment
     every Monday and Tuesday for fifteen (15) weeks, beginning on
     January 9, 2017 at the Harford County Detention Center in Bel
     Air, Maryland. However, Mother requested, and was granted, the
     ability to serve the sentence consecutively. She was to begin
     serve her thirty (30) day incarceration on January 9, 2017.

            At that point, this second round of litigation began when
     Father filed a Petition for Modification on December 21, 2016. He
     also filed a Petition for Contempt and Special Relief, asking for
     custody during Mother’s period of incarceration. Father alleged
     that Mother violated the Mutual Consultation clause of that Order
     by failing to notify him regarding the terms of her incarceration.
     Father also alleged that Mother failed to notify him that [] Child
     would be in the care of the maternal grandparents. Father
     indicated that he found out about Mother’s period of imprisonment

                                    -4-
J-A11012-18


      from a witness advocate and not from Mother. A Conciliation
      Scheduling Order was entered on December 21, 2016, whereby a
      Conciliation Conference was scheduled for January 12, 2017. The
      Conciliation Conference was re-scheduled for February 6, 2017.
1




            On January 22, 2017, during her period of incarceration,
      Mother entered into a Guardianship of Minor Agreement with her
      parents, the [c]hild’s maternal grandparents, whereby the
      maternal grandparents would act as standby guardians to [] Child
      during Mother’s period of incarceration. This agreement did not
      include Father and was not shared with him. Father’s Petition for
      Special Relief was presented to the court the next day on January
      23, 2017. The [c]ourt (The Honorable N. Christopher Menges)
      denied Father’s request for custody because moving [] Child to
      Hawaii for a month would have required a disruption in
      kindergarten.

            ...
1




            Mother currently resides at her parents’ house in Fawn
      Grove, Pennsylvania, with her parents, [S.S.] (fiancé), [] Child,
      and another minor child. [] Child has her own room but rarely
      sleeps there. She instead sleeps in the basement where Mother
      stays. Throughout the litigation, Mother has had various jobs as
      a waitress and bartender, with some periods of unemployment.
      Her work hours have varied.
I



            Father has served throughout the litigation in the United
      States Army. He has been stationed both in North Carolina, and
      he has had periods of deployment. He is currently stationed at
      Fort Shaffer in Wahiawa, Hawaii, where he is a barracks manager
      with the rank of sergeant. He resides there with his wife, [A.B.L.].
      [] Child has her own room. Father’s normal work hours begin
      Monday through Friday at 9:00 a.m. His work day is typically only
      two (2) hours long ending at 11:00 a.m., but he may work as late
      as 3:00 p.m.

            ...

Opinion, 9/5/17, at 2-8 (citations to record omitted).




                                     -5-
J-A11012-18



       The court conducted a custody hearing on June 1, 2017, June 2, 2017,

and July 20, 2017.       Over the course of the hearing, the court heard from

Detective Richard Blais, Southern Regional Police Department; Trooper Jeffrey

Luke Tillinghast; Deborah Yambor, GSC Counseling, who conducted a Section

5329 evaluation of Mother;2 Alan Umstead, Jr., School Board Chairman,

Shrewsbury Christian Academy; A.B.L., Father’s wife; Dustin John Auffarth,

Sr., Mother’s former boss; Amanda Evans, Child’s therapist in Pennsylvania;

Christine Huffman, Principal, Shrewsbury Christian Academy; Shawna Hart,

Office Manager, Shrewsbury Christian Academy; Verona Ashley Garland,

Child’s kindergarten teacher, Shrewsbury Christian Academy; Dr. Arnold T.

Shienvold, custody evaluator, who conducted a custody evaluation and was

stipulated as an expert in the field of psychology with an emphasis in custody

evaluations involving high-conflict cases; and V.M., Maternal Grandmother.

Mother and Father, represented by counsel, each additionally testified on their

own behalf and submitted exhibits which were admitted by the court.         In

addition, the court spoke with Child.3

       By order entered August 4, 2017, the court awarded the parties shared

legal custody of Child, and awarded Father primary physical custody and

____________________________________________


2Such an evaluation determines whether there exists a threat of harm due to
a conviction or guilty plea for certain criminal offenses. See 23 Pa.C.S.A.
§ 5329(a).

3 Both counsel for Mother and Father were present and given the opportunity
to ask Child questions.


                                           -6-
J-A11012-18



Mother partial physical custody of Child.        Specifically, Father was awarded

physical custody during the school year in Hawaii.          Mother was awarded

physical custody for up to one week per month in Hawaii with thirty days

notice to Father, any break from school consisting of at least seven days, and

during the summer. The order additionally addressed, among other things,

holidays, transportation, communication, extracurricular activities, illness,

and counseling. Thereafter, on August 29, 2017, Mother, through counsel,4

filed a notice of appeal, along with a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).5         The trial court

issued an Opinion on September 5, 2017, analyzing each of the custody

factors pursuant to 23 Pa.C.S.A. § 5328(a).6 The trial court then issued an
____________________________________________


4   Mother is represented by new counsel on appeal.

5Upon being granted leave by the trial court, Mother filed an Amended and
Supplemental Rule 1925(b) Statement on October 18, 2017.

6  While the trial court additionally provided a separate analysis of the
relocation factors set forth in 23 Pa.C.S.A. § 5337(h), Opinion, 9/5/17, at 28-
33, we determine that the instant matter does not require separate, distinct
consideration of the relocation factors. See D.K. v. S.P.K., 102 A.3d 467,
477-78 (Pa. Super. 2014) (“[A] custody case where neither parent is seeking
to relocate and only the children would be moving to a significantly distant
location if custody shifted from one parent to another does not per se trigger
[S]ection 5337 of the Child Custody Act.”) Rather, any relevant relocation
factor not already incorporated by the court’s consideration of the custody
factors may be addressed under Section 5328(a)(16). Id. Although the court
unnecessarily addressed the relocation factors, we will review its consideration
of any such factors that Mother properly preserved as if decided under Section
5328(a)(16). Mother preserved a challenge to only one of the relocation
factors, Section 5337(h)(7), which we discuss, infra. She waived any
challenge to the remaining relocation factors because she did not raise the



                                           -7-
J-A11012-18



Opinion in Support of Order Pursuant to Pa.R.A.P. 1925(a) on September 27,

2017, and an Opinion in Support of Order Pursuant to the Amended Pa.R.A.P.

1925(a) Statement of Errors on October 26, 2017.

       On appeal, Mother raises four following issues, which we have reordered

for ease of discussion:
       A. WHETHER THE DECISION OF THE COURT BELOW, GRANTING
      FATHER PRIMARY PHYSICAL CUSTODY, CONSTITUTED A GROSS
      ABUSE OF DISCRETION AND/OR ERROR OF LAW WHEN IT FAILED
      TO PROPERLY CONSIDER, ANALYZE, AND WEIGH THE
      STATUTORY FACTORS OF 23 Pa.C.S.[A.] §5328(a) IN
      ACCORDANCE WITH THE STANDARD OF THE CHILD’S BEST
      INTERESTS AND BASED ON THE EVIDENCE PRESENTED.

       B. WHETHER THE DECISION OF THE COURT BELOW
       CONSTITUTED A GROSS ABUSE OF DISCRETION AND/OR ERROR
       OF   LAW   WHEN    IT  EXHIBITED    BIAS,  HOSTILITY,
       UNREASONABLENESS, PARTIALITY, PREJUDICE OR ILL–WILL
       TOWARD MOTHER.


       C. WHETHER THE FAILURE OF THE COURT BELOW TO CONSIDER
       THE COMPETENT, UNCONTROVERTED EXPERT TESTIMONY AND
       REPORT AND RECOMMENDATION OF DR. ARNOLD SHIENVOLD
       CONSTITUTED A GROSS ABUSE OF DISCRETION AND/OR ERROR
       OF LAW.

       D. WHETHER THE COURT BELOW COMMITTED AN ERROR OF LAW
       AND/OR ABUSE OF DISCRETION WHEN IT BASED ITS DECISION
       ON MERE PRESUMPTIONS AND NOT ON THE FACTS OF RECORD.


____________________________________________


remaining relocation factors on appeal. See Krebs v. United Refining
Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (holding
that an appellant waives issues that are not raised in both the concise
statement of errors complained of on appeal and the Statement of Questions
Involved in the brief on appeal).




                                           -8-
J-A11012-18



Mother’s Brief at 28.7

       In custody cases under the Child Custody Act, (“the Act”), 23 Pa.C.S.A.

§§ 5321-5340, our standard of review is as follows:

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion. We must accept findings
       of the trial court that are supported by competent evidence of
       record, as our role does not include making independent factual
       determinations. In addition, with regard to issues of credibility
       and weight of the evidence, we must defer to the presiding trial
       judge who viewed and assessed the witnesses first-hand.
       However, we are not bound by the trial court’s deductions or
       inferences from its factual findings. Ultimately, the test is whether
       the trial court’s conclusions are unreasonable as shown by the
       evidence of record. We may reject the conclusions of the trial
       court only if they involve an error of law, or are unreasonable in
       light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted); see

also E.R. v. J.N.B., 129 A.3d 521, 527 (Pa. Super. 2015), appeal denied, 635
Pa. 754, 129 A.3d 521 (2016).

       This Court consistently has held:

       The discretion that a trial court employs in custody matters should
       be accorded the utmost respect, given the special nature of the
       proceeding and the lasting impact the result will have on the lives
       of the parties concerned. Indeed, the knowledge gained by a trial
       court in observing witnesses in a custody proceeding cannot
       adequately be imparted to an appellate court by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)). In addition,

____________________________________________


7  Although Mother’s issues were stated somewhat differently in her Rule
1925(b) statements, we find that Mother has preserved her challenges to the
trial court’s order.

                                           -9-
J-A11012-18


      [a]lthough we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error of
      judgment, but if the court’s judgment is manifestly unreasonable
      as shown by the evidence of record, discretion is abused. An
      abuse of discretion is also made out where it appears from a
      review of the record that there is no evidence to support the
      court’s findings or that there is a capricious disbelief of evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa. Super. 2010) (en banc) (citations

omitted).
      Regarding the definition of an abuse of discretion, this Court has stated:

              An abuse of discretion is not merely an error of judgment;
      if, in reaching a conclusion, the court overrides or misapplies the
      law, or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused.

      Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007)

(quotation omitted).The paramount concern in any custody case decided

under the Act is the best interests of the child. See 23 Pa.C.S.A. §§ 5328,

5338. Section 5323 of the Act provides for the following types of awards:


      (a) Types of       award.—After considering the factors set forth in
      section 5328       (relating to factors to consider when awarding
      custody), the       court may award any of the following types of
      custody if it is   in the best interest of the child:

          (1) Shared physical custody.

          (2) Primary physical custody.

          (3) Partial physical custody.

          (4) Sole physical custody.

          (5) Supervised physical custody.


                                       - 10 -
J-A11012-18



         (6) Shared legal custody.

         (7) Sole legal custody.

23 Pa.C.S.A. § 5323(a).

      Section 5328(a) sets forth the best interest factors that the trial court

must consider. See E.D. v. M.P., 33 A.3d 73, 79-80 n.2 (Pa. Super. 2011).

Specifically, Section 5328(a) of the Act provides as follows:

      § 5328. Factors to consider when awarding custody

      (a) Factors.—In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
      frequent and continuing contact between the child and another
      party.

             (2) The present and past abuse committed by a party or
      member of the party’s household, whether there is a continued
      risk of harm to the child or an abused party and which party can
      better provide adequate physical safeguards and supervision of
      the child.

            (2.1) The information set forth in section 5329.1(a)(1) and
      (2) (relating to consideration of child abuse and involvement with
      protective services).

            (3) The parental duties performed by each party on behalf
      of the child.

           (4) The need for stability and continuity in the child’s
      education, family life and community life.

            (5) The availability of extended family.

            (6) The child’s sibling relationships.


                                     - 11 -
J-A11012-18


            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by another
     party is not evidence of unwillingness or inability to cooperate with
     that party.

         (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

         (15) The mental and physical condition of a party or
     member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

     Further, with regard to custody, we have stated as follows:

     . . . “All of the factors listed in [S]ection 5328(a) are required to
     be considered by the trial court when entering a custody order.”
     J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.Super. 2011) (emphasis



                                    - 12 -
J-A11012-18


       in original). . . . The record must be clear on appeal that the trial
       court considered all the factors. Id.

       Section 5323(d) provides that a trial court “shall delineate the
       reasons for its decision on the record in open court or in a written
       opinion or order.”      23 Pa.C.S.A. § 5323(d).        Additionally,
       “[S]ection 5323(d) requires the trial court to set forth its
       mandatory assessment of the sixteen [Section 5328(a) custody]
       factors prior to the deadline by which a litigant must file a notice
       of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa.Super. 2013),
       appeal denied, [620 Pa. 727], 70 A.3d 808 (2013). . . .

       In expressing the reasons for its decision, “there is no required
       amount of detail for the trial court’s explanation; all that is
       required is that the enumerated factors are considered and that
       the custody decision is based on those considerations.” M.J.M. v.
       M.L.G., 63 A.3d 331, 336 (Pa.Super. 2013), appeal denied, [620
Pa. 710], 68 A.3d 909 (2013). A court’s explanation of reasons
       for its decision, which adequately addresses the relevant factors,
       complies with Section 5323(d). Id.

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa. Super. 2014).

       In its opinion, the trial court carefully analyzed and addressed each best

interest factor pursuant to Section 5328(a). Opinion, 9/5/17, at 15-28. In

examining the factors, the court determined that Section 5328(a)(1), (2), 8

(4), (9), and (10) favor Father.

              First, the [c]ourt must determine which party is more likely
       to encourage and permit frequent and continuing contact between
       the child and another party. The parties were able to work
       together without a custody order prior to Mother’s criminal
       difficulties. Mother had permitted the child to go to Hawaii to visit
       Father. Father then kept the child in Hawaii over Mother’s
       objection.

             Mother would have the court, and everyone else, believe
       that Father acted unreasonably in withholding [] Child. However,
       that characterization shows a lack of insight by Mother about her
____________________________________________


8 It appears that the trial court considered Section 5328(a)(2) and (2.1)
together.

                                          - 13 -
J-A11012-18


     culpability. The blame for any psychological harm to the child as
     a result of remaining in Hawaii, if any occurred, should be placed
     at the feet of the parent who endangered the child and not at the
     feet of the parent who acted to protect the child. At the time,
     Father learned that Mother had a criminal conviction of an
     enumerated offense under 23 Pa.C.S.[A.] § 5329 in which she had
     endangered the welfare of the child at issue. The public policy as
     expressed in this statute would have prevented the court from
     awarding custody to Mother until a threat of harm assessment was
     completed even if Father had not withheld custody. There were
     already trust issues between the parties based on Mother’s
     infidelity during the marriage. The testimony of the police officer
     indicates that Mother downplayed the seriousness of the situation
     that led to her conviction. Father also learned that Mother would
     likely have an additional period of incarceration due to criminal
     charges for perjury in Maryland. The court finds specifically that
     Father had a reasonable basis, if not a duty, to act to ensure the
     safety of his child. Father thought that his child was at risk and
     based on the evidence presented, he had good cause to question
     the information that he was receiving from Mother.

            Additionally, given the text messages that were provided, it
     is clear that Father provided telephone contact for Mother while
     trying to figure out what exactly was going on with Mother, even
     though the contact was not as extensive as Mother would have
     preferred. Mother filed in Pennsylvania, and Father participated
     in the litigation. Ultimately, Father agreed to a Stipulated Order
     returning the Child to Mother’s primary care after Mother had a
     § 5329 evaluation.

            On the other hand, while Mother was incarcerated in
     Maryland, she executed a guardianship agreement with her
     parents without informing or consulting with Father. She also
     ignored the court’s Order with regard to listing Father as an
     emergency contact, thereby causing issues with the school.
     Additionally, she failed to accommodate Father’s request for
     custody when he was in Pennsylvania in May 2017. Therefore,
     this factor favors Father.

           Turning to the next factor, the [c]ourt must examine the
     present and past abuse committed by a party or member of the
     party’s household, whether there is a continued risk of harm to
     the child or an abused party, and which party can better provide
     adequate physical safeguards and supervision of the child. Dr.

                                   - 14 -
J-A11012-18


     Shienvold testified that ultimately the decision comes down to
     safety, and the court agrees. However, Dr. Shienvold did not have
     the benefit of the police officer’s testimony, [M]aternal
     [G]randmother’s testimony, or the testimony of the school
     officials in making his decision as to which way to go on the safety
     issue. In summary, the court believes, given all of the evidence
     weighed with a consideration of credibility, that the safety issue
     actually strongly favors Father and not Mother.            Mother’s
     judgment is highly questionable as is her credibility. For purposes
     of this case, if the court takes Mother at her word, her
     incompetence raises more issues than her credibility. Comparing
     the police officer’s testimony, especially to Mother’s testimony
     regarding the incident on the second day of trial, Mother seems to
     believe her own lies. She stated as follows in response to
     questions by Father’s attorney:

           Q. And do you now recognize that the information
           that you gave to Dr. Shienvold as well as your 5329
           evaluators was not necessarily forthcoming with
           respect to what happened during that incident?

           A. Yes, I see that, but I also recognize - and I know
           what I did, I did say 10 minutes but to me when I
           walked out I was throwing up. I was sick. It may
           have been longer and I recognize this, but at the same
           time like my head was spinning. I recognize, yes, what
           I did and which I told Dr. Shienvold that there were
           drugs found in the house, yes, I do recognize.

           Q. So when you say you were sick, were you sick
           prior to the police?

           A. No.

           Q. So you were sick as a result of your reaction?

           A. Yes, like a totally emotional reaction.    I walked
           outside and threw up.

           Q. You did in fact tell three different evaluators that
           you were only inside for 10 minutes?

           A. Yeah, I know I told the first one ten. I thought I
           told Dr. Shienvold it was between 10 and 20, but I

                                    - 15 -
J-A11012-18


           wasn’t a hundred percent sure. If he remembers 10,
           then that’s fine.

           Q. Did you think it was appropriate in 20 something
           degree weather to leave P.L. in the car for even 10
           minutes?

           A. No. It was a bad judgement call. I recognize that.

     This can be contrasted with the testimony of the police officer from
     the first day of trial:

           When I confronted her about her possibly lying to me,
           she denied any wrong doing. I informed her because
           of the investigation, she would have to receive
           charges and a child line report would be created, at
           which point she said, okay she would tell me the truth.
           She went to visit that resident, not to pick up a jacket,
           and during the course of the investigation, she had
           also relayed to me that there was marijuana in the
           apartment where she was at. I had conducted field
           sobriety with her, and I’m very certain that she had
           not been using that night, based on what I had seen
           in her, but I did find in the apartment. . . . Prior to her
           leaving the scene, I had asked to see her phone with
           the conversations with the resident of the apartment
           complex. I don’t have it with me today, but I had
           taken a photograph of the last message that she sent
           him saying that she was outside with the police and
           for him to tell us that she had only been there for 15
           minutes.

     It can also be contrasted with Mother’s verified statement on her
     Criminal Record/Abuse History Verification filed February 6, 2017,
     in which Mother described the incident as follows:

           Fall 2014 I left my child unattended in my car. When
           I returned 10 minutes later, police were on the scene
           and I was charged. CYS investigated and closed with
           no safety plan or services recommended.

           What strikes the court is that, on July 20, 2017, Mother
     came up with the excuse that she was sick at the time of the
     incident to explain her time confusion when according to the police

                                     - 16 -
J-A11012-18


       officer,[9] in November 2014 during the incident, Mother had the
       presence of mind to text her friend asking him to lie about the
       time. Mother also lied on her verified statement, sticking with the
       10-minute story she told the evaluators, including Dr. Yambor and
       most likely Dr. Shienvold.

              Mother raised abuse issues related to Father. However,
       there were never any criminal charges filed nor even a Protection
       from Abuse Order requested. Maternal Grandmother testified that
       she saw Father abuse Mother in North Carolina, and then left her
       daughter in that situation without calling the police or putting in
       place any measures to protect her daughter. Then, years later
       when custody was at issue, Maternal Grandmother took it upon
       herself to write to Father’s superior officer to allege abuse. The
       court finds the details more convenient than credible.
       Alternatively, Maternal Grandmother is an enabler who is
       providing no safe guards [sic] to Mother or the child, either in her
       prior situation or her current situation. Maternal Grandmother, at
       the time of trial, still had her head in the sand with regard to her
       daughter’s endangering incident and did not know, or did not care
       about the details that put her granddaughter at risk.

              No credible evidence was presented that Father ever abused
       the child. Nonetheless, the court does believe that Father has
       anger management issues.          The school personnel and Dr.
       Shienvold indicated that Father engaged in inappropriately angry
       behavior toward them. The court was particularly concerned that
       Father yelled at the school board president on the phone while the
       child was in the car with him. However, no one, not even Mother
       or Maternal Grandmother, provided any credible evidence or
       testimony that Father was abusive toward the child. Step[]mother
       testified that she has not witnessed any anger management issues
       or abuse toward her. There is no excuse for Father’s behavior,
       and he seems to play right into Mother’s hands when she sets him
       up by actions such as shutting him out of the child’s involvement
       in school, showing up with a video camera to tape Father at the
       school, failing to be truthful with him regarding the endangering
       incident, and exaggerating the issues created by Father’s anger
       management issues.          The court has put in place anger
       management counseling for Father as a preventative measure to
____________________________________________


9We observe that the evaluation of Deborah Yambor does indicate that Mother
reported vomiting. Exhibit Q, GSC Counseling 5329 Evaluation, at 2.

                                          - 17 -
J-A11012-18


     avoid incidents and to give Father the skills he needs to respond
     appropriately when Mother pushes his buttons, especially in front
     of or toward others involved in their custody matters.

            However, anger management issues do not necessarily
     translate to safety issues. There is no credible evidence that
     Father has abused the child, nor that there is any abuse in his
     current household. The question is which party can better provide
     adequate physical safeguards and supervision of the child. In fact,
     § 5328 specifies that the court should “give weighed consideration
     to those factors which affect the safety of the child.” If Father
     were closer so that he could monitor Mother better, if the court
     could trust that Maternal Grandmother would provide better
     supervision instead of enabling Mother, and if Mother were more
     truthful and forthcoming with information, then the court would
     not have the same serious concerns about the child remaining in
     Mother’s primary care. However, based on the current situation,
     the court must give considerable weight to this factor and finds
     that it strongly favors Father.

           ...

            The next factor for consideration is the need for stability and
     continuity in the child’s education, family life and community life.
     Both parties have stability issues. Father indicated that he intends
     to move to North Carolina following his military service in Hawaii.
     Mother is currently living in her parents’ basement, although she
     indicated that she is looking at houses with her fiancé. While
     Mother indicated that she intends to remain in the same school
     district where she is currently living, that area is very rural.
     Mother cannot ensure that she and her fiancé will locate housing
     in the same school district, and the court does not find that Mother
     is realistic or credible in stating that the child will definitely remain
     in the same school district if in her custody for the upcoming
     school year. Mother also had an interruption in her availability for
     thirty days due to her incarceration. Focusing instead on the
     reasons for instability, the court is really comparing a father whose
     lack of stability is caused by his serving his country and a mother
     with an unstable work history and two serious criminal difficulties
     who may or may not continue to live in her parents’ basement.
     Therefore, this factor strongly favors Father.

           ...



                                      - 18 -
J-A11012-18


              The next consideration is which party is more likely to attend
       to the daily physical, emotional, developmental, educational and
       special needs of the child. This is another factor where the court
       is not sure whether Mother’s stated incompetence is not worse
       than her lack of credibility. If the court is to believe Mother’s
       version, in completing a marriage license, she was unsure and
       inaccurate with regard to her own legal name, age, and marital
       status, thereby creating her perjury charge. If Mother were to
       engage the same lack of attention to detail in completing the
       child’s educational or medical forms, she could put the child
       substantially at risk. Additionally, if the court is to believe
       Mother’s version, she did not realize that the guardianship
       agreement she gave to her parents, without Father’s knowledge
       or consent, related at all to legal custody, even though she went
       to court over custody and had legal custody defined for her in her
       presence according to the Order dictated on March 28, 2016. The
       court seriously doubts whether the U.S military would allow Father
       to have such a lack of attention to detail. Mother similarly
       admitted that she lacked judgment with regard to the November
       2014 incident, ignoring the court’s Order with regard to putting
       Father as an emergency contact on the school forms, and
       attempting to videotape Father when he came to pick up the child
       at school when she had no reason to be there. These are only the
       incidents about which Father from Hawaii was able to obtain
       evidence. It creates serious concerns about Mother’s judgment at
       other times. Therefore, this factor strongly favors Father.

Id. at 15-22, 24-26.           Conversely, the court determined that Section

5328(a)(3), (5), and (6)10 favor Mother.

             Next, the parental duties performed by each party on behalf
       of the child must be considered. The court was particularly
       disturbed by the way that Mother poisoned the well for Father with
       the child’s school while failing to inform them that she had a
       serious criminal conviction that should have affected her ability to
       volunteer. Father then played right into Mother’s hands by his
       reaction. Together, they both made it next to impossible for the
       child to have continued in her prior school without the school
       personnel needing to contact the board and/or their attorney prior
       to any interaction with either parent. Supporting the child in her
____________________________________________


10Despite finding that this factor favors Mother, the court found that safety
and stability considerations outweigh it as it relates to Child’s best interests.

                                          - 19 -
J-A11012-18


     school appropriately is an important parental duty in which both
     parents failed.

           Mother has been the primary physical custodian of the child
     for extended periods time. The court separates periods of time
     when Father was deployed versus the periods of time when he
     was state-side, even though he was stationed in Hawaii. Again,
     to the parties’ credit, Father was agreeable to Mother maintaining
     primary custody even during periods that he was not deployed.
     In accordance with 51 Pa.C.S.[A.] § 4109, the court does not hold
     any periods of deployment against Father with regard to the time
     that he was unavailable to parent the child.

            With regard to counseling, Mother was quicker at realizing
     that counseling would be helpful for the child. Father’s resistance
     to counseling under the circumstances, especially given the
     distance between the parties, the child’s exposure to a dangerous
     situation by Mother, and the removal of the child from Mother’s
     custody for a period of time, shows a lack of insight into the
     mental health needs of the child. Nonetheless, Father does seem
     to have been able to put the appropriate counseling in place and
     attend to [] Child’s needs during the periods of times that she has
     been in Hawaii. However, this factor slightly favors Mother.

           ...

            The [c]ourt must next consider the availability of extended
     family. Mother’s extended family is in York. Mother currently lives
     with her parents. While Father resides with Step[]mother in
     Hawaii, he did not present extensive testimony with regard to the
     child’s relationship with any of his family other than Step[]mother
     and grandparents in Florida. While the court was not impressed
     by Maternal Grandmother in that, according to her, she left her
     daughter in an abusive situation and then inserted herself in the
     custody matter by writing to Father’s superior officer, the child
     would nonetheless have more of a relationship with Mother’s
     extended family than Father’s. The court notes that when Father
     was asked why he wanted to move to North Carolina after his
     military service, he indicated that his reason for moving there was
     the weather. This indicates to the court that weather seems to be
     more important to Father than family connections. Therefore, this
     factor strongly favors Mother.



                                   - 20 -
J-A11012-18


              The next consideration is the child’s sibling relationships. []
       Child has a half-sibling in Mother’s home. Father currently does
       not have any children with his current wife, or any other siblings
       or half-siblings in his care. Therefore, this factor favors Mother.
       However, the court finds that on the whole, the safety and long-
       term stability of the child provide compelling reasons to separate
       the child from her half-sibling in Mother’s home during the school
       year. [] Child seems happy with [F]ace[T]ime contact in both
       homes, and certainly efforts can and should be made by both
       parents to ensure [F]ace[T]ime contact between [] Child and her
       sibling while in Father’s custody. Obviously, [] Child is in school
       during the day during the school year, and the summer may
       provide for more quality interactions between the siblings.

Id. at 20-23. Further, Section 5328(a)(7), (8), (12), and (13) were found to

be neutral.11

             The next factor is the well-reasoned preference of the child,
       based on the child’s maturity and judgment. [] Child was quite
       chatty with the court, although she expressed no preference with
       regard to custody. Regarding Mother’s house, [] Child indicated
       that her best friend was her cousin, whom she sees once a year.
       With her mom, [] Child likes to swim, go to carnivals, and watch
       Ravens football games. She said that Mother’s fiancé, [S.], mostly
       plays video games. While [] Child has her own room, she rarely
       sleeps there, preferring to share the couch in the basement with
       her mom while [S.] sleeps in the bed. [] Child does have a good
       connection with her younger half-sibling and has been helping
       with a party for him. Regarding Father’s house, she said that she
       likes Step[]mother and that Step[]mother comes along when
       Father and [] Child go somewhere fun. [] Child has pets in
       Father’s home and misses them when not there. She has her own
       room there but gets scared there too. She likes going to the beach
       when with Father. Notably, the parents raised issues related to
       Face[T]ime/Skype, but [] Child seemed comfortable with the level
       of communication. [] Child was given the opportunity to express
____________________________________________


11In addition, as to Section 5328(11), the court notes that “the distance
between the parties necessitates an order where one parent has the child
during the school year with the other parent having custody over the
summer.” Opinion, 9/5/17, at 26. Further, the court determined Section
5328(a)(14) and (15) not to be substantial or significant factors. Id. at 27-
28.

                                          - 21 -
J-A11012-18


     an opinion or provide additional information, and [] Child declined
     to do so. Therefore, this factor is neutral.

            The next factor to consider is the attempts of a parent to
     turn the child against the other parent, except in cases of domestic
     violence where reasonable safety measures are necessary.
     Mother would have the court believe that Father’s keeping the
     child in Hawaii would be an attempt to turn the child against
     Mother. However, as stated above, the court finds that given
     Mother’s guilty plea to an enumerated offense as well as her level
     of deceit, Father’s actions were not only reasonable, but stemmed
     from his duty as a parent to protect the child. Mother does not
     seem to have any insight to the fact that, due to the child’s school
     schedule, the child will need to be away from a parent during most
     of the school year, no matter where she lives. Mother’s poisoning
     the well at the child’s school was inappropriate as was Father’s
     yelling at the school board member with the child in the car seat
     in the car. Both parents need to do a better job of putting their
     differences aside, especially in front of the child. Therefore, this
     factor is neutral.

           ...

           The next enumerated factor is each party’s availability to
     care for the child or ability to make appropriate child-care
     arrangements. Mother was not working outside the home at the
     beginning of the trial but had gotten a job as a bartender by July.
     Father only works two (2) hours a day most days with all his work
     hours overlapping school hours. [] Child would be starting first
     grade in a different school if with Mother, as both parents burned
     bridges at [] Child’s prior private school. Father testified that the
     public school [] Child would attend at his residence is about ten
     minutes away, and that it is actually on the military base. (N.T.
     6/1/17 at 78).       Both parties presented evidence regarding
     reasonable child-care plans. Mother has family members in the
     home to care for [] Child. Father and Step[]mother are able to
     provide most of the care for [] Child in their home. Father has
     appropriate supplemental care ten minutes away just outside the
     gate to the base. Therefore, this factor is neutral.

           The [c]ourt must next consider the level of conflict between
     the parties and the willingness and ability of the parties to
     cooperate with one another. The level of conflict between the
     parties is high. The court finds that both parties have contributed


                                    - 22 -
J-A11012-18


     equally to their communication difficulties. Mother has been less
     than truthful in her dealings with just about everybody, including
     Father. She also has pushed Father’s buttons by attempting to
     shut him out and videotape him. Father has played into her hands
     by letting his anger management issues get the best of him in
     dealing with Mother and others involved in the custody situation
     such as school personnel and Dr. Shienvold. The court hopes that
     the counseling put in place by the court will help to alleviate the
     impact on the child of the communication difficulties between the
     parents. The court believes that Father’s anger management
     issues may be more easily remedied than Mother’s deceit and lack
     of judgement [sic]. Nonetheless, currently this factor is neutral.

Id. at 23-24, 26-27. As such, the court concluded and summarized as follows:

     CONCLUSION

            The [c]ourt has considered the factors outlined by 5328 and
     5337 of the Custody Act as outlined above in rendering a decision
     that is in the best interests of the child. In summary, Mother has
     established a pattern of poor judgment and deceit that that has
     at times risen to the level of criminal behavior that has
     compromised the stability and safety of the child. She lacks
     insight into how her poor decision-making is affecting her custody
     situation. If [] Child were to stay with Mother, [] Child would be
     switching schools and most likely residences in the upcoming
     year. She has no deep ties to people or activities outside of
     Mother’s household members. Father is the more mature, safe,
     and stable parent. With counseling, the court believes that
     Father’s anger management issues can be addressed, while
     Mother’s poor judgment is less likely to be remedied. The distance
     between the parties requires that the child will be absent from one
     parent for most of the school year. Therefore, for the reasons
     outlined above, the [c]ourt awards shared legal custody to the
     parties. Father is awarded primary physical custody subject to
     Mother’s rights of partial physical custody. The schedule for
     custody was outlined on the Order filed August 4, 2017.

Id. at 37-38.




                                   - 23 -
J-A11012-18



      Turning to Mother’s issues raised on appeal, Mother first challenges the

trial court’s analysis of the Section 5328(a) custody factors. Mother’s Brief at

48. Mother argues:

            It is clear from the record that the trial court’s analysis of
      the custody factors is flawed. In its analysis the court continues
      to over-emphasize Mother’s shortcomings while at the same time
      downplaying Father’s faults. The evidence showed that it is in the
      best interest of the child for Mother to have primary physical
      custody.

Id. at 48. She continues:

            In performing its analysis of the factors, the trial court failed
      to appropriately consider the facts of record. It continued to focus
      on past issues. To consider facts existing prior to or at the time
      of the prior order leads to the re-litigation of issues already
      determined and would lay the foundation for interminable and
      vexatious litigation.

Id. at 66.

      With regard to the custody factors, we have stated that the trial court

is required to consider all of the Section 5328(a) factors in entering a custody

order. J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011). Although the

court is required to give “weighted consideration to those factors which affect

the safety of the child” pursuant to 23 Pa.C.S.A. § 5328(a), we have

acknowledged that the amount of weight a court gives any one factor is almost

entirely discretionary. M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013).

Critically, as we stated in M.J.M.:

      It is within the trial court’s purview as the finder of fact to
      determine which factors are most salient and critical in
      each particular case. See A.D. v. M.A.B., 989 A.2d 32, 35-36

                                      - 24 -
J-A11012-18


      (Pa.Super. 2010) (“In reviewing a custody order ... our role does
      not include making independent factual determinations.... In
      addition, with regard to issues of credibility and weight of the
      evidence, we must defer to the presiding trial judge who viewed
      and assessed the witnesses first-hand.”). Our decision here does
      not change that.

Id. (emphasis added). Further, while a parent’s role in caring for a child may

be considered in light of the statutory factors, “the primary caretaker doctrine,

insofar as it required positive emphasis on the primary caretaker’s status, is

no longer viable.” Id.

      As we construe this issue, we interpret the issue raised at its core as a

dispute to the trial court’s findings of fact and determinations regarding

credibility and weight of the evidence. Mother, in essence, questions the trial

court’s conclusions and assessments and asks this Court to re-find facts, re-

weigh evidence, and/or re-assess credibility to her view of the evidence. This

we cannot do. Under the aforementioned standard of review applicable in

custody matters, the trial court’s findings of fact and determinations regarding

credibility and weight of the evidence are not disturbed absent an abuse of

discretion. See C.R.F., 45 A.3d at 443; see also E.R., 129 A.3d at 527. As

we stated in King v. King, 889 A.2d 630, 632 (Pa. Super. 2005):

      It is not this Court’s function to determine whether the trial court
      reached the ‘right’ decision; rather, we must consider whether,
      ‘based on the evidence presented, given [sic] due deference to
      the trial court’s weight and credibility determinations,’ the trial
      court erred or abused its discretion. . . .




                                     - 25 -
J-A11012-18



(quoting Hanson v. Hanson, 878 A.2d 127, 129 (Pa. Super. 2005)). After a

thorough review of the record, we find no abuse of discretion. Further, to the

extent Mother challenges the weight attributed to any factor by the trial court,

we likewise find no abuse of discretion. As stated above, the amount of weight

that a trial court gives to any one factor is almost entirely within its discretion.

See M.J.M., 63 A.3d at 339.

      In the case sub judice, the trial court exhaustively and reasonably

analyzed and addressed each factor under Section 5328(a).            See Opinion,

9/5/17, at 14-28. After careful review of the record, we determine that the

trial court’s findings and determinations regarding the custody factors set forth

in Section 5328(a) are supported by competent evidence in the record, and

we will not disturb them. See C.R.F., 45 A.3d at 443; see also E.R., 129
A.3d at 527. Thus, this claim fails.

      In her second issue, Mother claims that the trial court abused its

discretion and/or erred as it exhibited bias, hostility, unreasonableness,

partiality, prejudice or ill-will toward her. Mother’s Brief at 36. Mother argues

that the record reveals a bias and prejudice against her on the part of the trial

judge.   Id. at 38.      She maintains that the trial court focused on her

endangerment charge to the exclusion of two Section 5329 evaluations and a

custody evaluation, and Father stipulating to an order awarding primary

physical custody of Child to Mother despite Mother’s endangerment and




                                       - 26 -
J-A11012-18



perjury charges.12 Id. at 38-41. Mother further submits that the trial court

held her to a different standard than Father, pointing to examples of the court

requesting photographs of her home and information as to the school district

where she resides. Id. at 41-44. Moreover, the trial court found that Mother

“poisoned the well” with Child’s school as to Father, disregarding completely

Father’s behavior as well as the court’s own actions in questioning school

personnel. Id. at 42. Finally, Mother indicates that the “trial judge continually

interjected itself in the examination of witnesses, conducting lengthy

examination on issues not raised by either party,” highlighting the court’s

questioning of Maternal Grandmother. Id. at 44-45. While recognizing a trial

judge’s duty to develop the record, if necessary, Mother argues that the court

did so in a manner that was one-sided and presented, at the least, an

appearance of bias. Id. at 45-46.

       As to this claim, the trial court reasoned,

              The second issue raised is whether there was an error of law
       or an abuse of discretion when the [c]ourt “exhibited
       unreasonableness, partiality, prejudice, bias, and ill-will” to
       Mother through a process of “overemphasizing” Mother’s poor
       characteristics and “downplaying” Father’s poor characteristics.
       This [c]ourt disagrees. In fact, there are several times throughout
       the three days’ worth of trial that this [c]ourt took issue with both
       parties for their actions, their poor communication, their anger
       management issues, and their need for counseling. The record
       contains several examples. The problem is that Father’s poor
       characteristics paled in comparison to Mother’s poor judgement
       [sic] and outright dishonesty time and time again when looked at

____________________________________________


12We note that these were, in fact, convictions as a result of guilty pleas by
Mother.

                                          - 27 -
J-A11012-18


      from the best interest of the child, and more important the safety
      of the child. Therefore, this issue should be dismissed.

Opinion in Support of Order Pursuant to the Amended Pa.R.A.P. 1925(a)

Statement of Errors, 10/26/17, at 3.

      In the instant matter, we observe that there was no objection raised by

Mother during the relevant proceedings as to any of the court’s requests or

inquiries noted by Mother. At no time did Mother’s counsel protest the court’s

actions or suggest any ill motive or prejudice against Mother, nor did counsel

request that the court recuse itself due to any impropriety or appearance

thereof. As such, we find that Mother’s challenge is waived. See Pa.R.A.P.

302(a) (providing for waiver of issues not first raised in lower court); Fillmore

v. Hill, 665 A.2d 514, 515-16 (Pa. Super. 1995) (“[I]n order to preserve an

issue for appellate review, a party must make a timely and specific objection

at the appropriate stage of the proceedings before the trial court. Failure to

timely object to a basic and fundamental error, such as an erroneous jury

instruction, will result in waiver of that issue. On appeal, the Superior Court

will not consider a claim which was not called to the trial court’s attention at

a time when any error committed could have been corrected.”) (citations

omitted).

      Nonetheless, even if preserved, we would find this claim to be without

merit. As discussed above, a review of the record reveals that the trial court’s

findings and determinations are supported by competent evidence in the

record. See C.R.F., 45 A.3d at 443; see also E.R., 129 A.3d at 527.



                                     - 28 -
J-A11012-18



      In her third issue, Mother asserts that the trial court abused its

discretion and/or erred in dismissing the expert testimony of Dr. Shienvold.

Mother’s Brief at 67. She states:

            It is an abuse of discretion for a trial court to dismiss as
      unpersuasive, uncontracted [sic] expert testimony. [M.A.T. v.
      G.S.T.], 989 A.2d 11[] (Pa. Super. 2010). While a trial court is
      not obligated to accept the conclusions of an expert, it is required
      to give due consideration to his testimony. [K.W.B. v. E.A.B.],
      698 A.2d 609[] (Pa. Super. 1997). If the trial court chooses not
      to follow the expert’s recommendations, its decision must be
      supported by competent evidence of record. [M.A.T. v. G.S.T.],
      989 A.2d 11[] (Pa. Super. 2010).

Id. Comparing the matter to K.W.B., Mother suggests, without supporting

evidence, that the court disregarded the opinion of Dr. Shienvold, the only

expert, that primary physical custody of Child should remain with Mother. Id.

at 67-68. She further maintains, “In spite of Dr. Shienvold’s clear and well-

reasoned testimony, the trial court discounted his expert opinion and allowed

its bias to affect its award of custody. The record does not support the trial

court’s decision to discount Dr. Shienvold’s testimony.” Id. at 71.

      Related to Dr. Shienvold, the trial court stated, “While the court has

tremendous respect for Dr. Shienvold’s opinion, the court has reached a

different result most likely due to differences in the evidence available,

especially as it relates to credibility and a safety determination.” Opinion,

9/5/17, at 28.

      In its subsequent Rule 1925(a) Opinion, the court further elaborated as

to Dr. Shienvold’s opinion as follows:


                                     - 29 -
J-A11012-18


           The sixth issue addressed was whether there was an error
     of law or an abuse of discretion by the court when it disregarded
     the expert report and testimony of Dr. Arnold Shienvold. The
     [c]ourt is not required to consider the opinion of an expert, and
     the [c]ourt did in fact consider the opinion of Dr. Shienvold in its
     analysis. Therefore, the [c]ourt did not abuse its discretion or
     commit an error of law.

            While it “may be true that, when [an] expert evaluation is
     uncontradicted or unqualified, a child custody court abuses its fact
     finding discretion if it totally discounts [the] expert evaluation.”
     [Nomland v. Nomland, 813 A.2d 850, 854 (Pa. Super. 2002)].
     “To say that a court cannot discount uncontradicted evidence,
     however, is merely to rephrase the requirement that a child
     custody court’s conclusion have competent evidence to support
     it.” [Id.,] citing [Reefer], 791 A.2d at 374. In this case,
     however, it was contradicted. Specifically, Dr. Shienvold did not
     have the benefit of all of the exhibits and testimony. It was clear
     from the record that Mother lied to all of the evaluators, including
     Dr. Shienvold[,] about the incident that lead to her criminal
     difficulties. Therefore the [c]ourt was compelled to discount his
     testimony as the foundation of it was flawed. “So long as the trial
     court’s conclusions are founded in the record, the lower court [is]
     not obligated to accept the conclusions of the experts.” [Id.,]
     citing [Murphey v. Hatala, 504 A.2d 917, 922 (Pa. Super.
     1986)]. “[T]he trier of fact is not bound by the testimony of any
     expert witness and is under no obligation to accept the conclusions
     of an expert witness.” [Murphey], 504 A.2d at 922.

           The opinion of Dr. Arnold Shienvold is qualified and
     contradicted, and therefore the [c]ourt was under no obligation to
     consider the expert’s opinion. The testimony of both Mother and
     Father, as well as [M]aternal [G]randmother, police officers, and
     even school officials shows that there are far deeper issues than
     the surface that Dr. Shienvold scratched when it comes to this
     family.

            Despite not being required to consider the opinion of Dr.
     Shienvold, the [c]ourt’s Opinion shows that the [c]ourt did
     consider the expert’s analysis, among other considerations. The
     [c]ourt, despite its tremendous respect for Dr. Shienvold’s
     opinion, reached a different conclusion possibly based on
     difference of evidence and testimony available to the [c]ourt,
     especially as it relates to credibility and safety concerns. This
     [c]ourt had the opportunity to observe both parties over three

                                    - 30 -
J-A11012-18


     days of testimony. Mother clearly pushed Father’s buttons, but
     failed to demonstrate a nexus between Father’s anger
     management and the child’s safety.          Notably, this [c]ourt
     observed Mother’s demeanor repeatedly change from a normal
     adult demeanor to a child-like demeanor every time she was
     caught in a lie or circumstance of “questionable judgment.” This
     obvious contrast in demeanor added to Mother’s credibility issues.

           In [Nomland], the Superior Court considered a similar
     challenge to a trial court’s handling of expert testimony.
     [Nomland], 813 A.2d at 855. The Superior Court concluded that
     while the trial court was not required to accept conclusions of
     experts, like in the present case, the trial court did consider the
     experts[’] opinion. [Id.] The court held that “the trial court’s
     factual findings, [] based on factual analysis independent of the
     experts’ analysis, support its conclusions.” [Id.]

            Dr. Shienvold himself testified that the ultimate decision
     should come down to the safety of the child, and the [c]ourt
     wholeheartedly agrees. That is ultimately why the [c]ourt reached
     a different conclusion than reached by the expert based on the
     totality of the evidence presented and the credibility
     determinations of the [c]ourt.

Opinion in Support of Order Pursuant to Pa.R.A.P. 1925(a), 9/27/17, at 5-7.

     On this topic, we have stated:

            The trial court was under no obligation to delegate its
     decision-making authority to [the custody evaluator]. See, e.g.,
     K.W.B. v. E.A.B., 698 A.2d 609, 613 (1997). It is an abuse of
     discretion, however, for a trial court to dismiss “as unpersuasive,
     and to totally discount, uncontradicted expert testimony.”
     Murphey, 504 A.2d at 922; see also Rinehimer v. Rinehimer,
     336 Pa. Super. 446, 485 A.2d 1166, 1169 (1984) (while not
     required to accept their conclusions, “[t]he lower court was
     obligated to consider the testimony of the two experts[.]”);
     Straub v. Tyahla, 274 Pa. Super. 411, 418 A.2d 472, 476 (1980)
     (“[W]e conclude that the lower court abused its discretion in
     totally discounting as unpersuasive the expert opinion testimony
     of appellant’s testifying psychiatrist.”). Accordingly, while a trial
     court is not required to accept the conclusions of an expert witness
     in a child custody case, it must consider them, and if the trial court
     chooses not to follow the expert’s recommendations, its
     independent decision must be supported by competent evidence

                                    - 31 -
J-A11012-18


       of record. See Nomland [ ], 813 A.2d [at] 854 [] (“To say that a
       court cannot discount uncontradicted evidence, however, is
       merely to rephrase the requirement that a child custody court’s
       conclusion have competent evidence to support it. So long as the
       trial court’s conclusions are founded in the record, the lower court
       was not obligated to accept the conclusions of the experts.”)
       (citations and quotation marks omitted).

M.A.T., 989 A.2d at 19-20.

       Instantly, we find that the trial court considered Dr. Shienvold’s expert

recommendation, and we conclude that its decision not to follow his expert

recommendation is supported by competent evidence of record. M.A.T., 989
A.2d at 19-20; Nomland, 813 A.2d at 854. Thus, we find no error of law or

abuse of discretion.

       Lastly, with her fourth issue, Mother argues that the trial court abused

its discretion and/or erred as it based its decision to grant Father primary

physical custody in Hawaii on mere presumptions and not facts of record.

Mother’s Brief at 72. Mother purports that the trial court is “enthralled with

the thought of living in Hawaii. . . .” Id. at 72. She asserts that the trial court

suggests that residing in Hawaii would enhance Child’s quality of life and

provide a cultural and educational opportunity, without any such supporting

evidence. Id. at 72-73.13 Id. at 73. Mother avers, “Father presented no
____________________________________________


13 Mother’s fourth issue does not directly challenge the trial court’s assessment
of the relocation factors, but focuses on whether the evidence supported the
trial court’s determination that living in Hawaii would provide Child with a
better quality of life. Mother’s Brief at 72-73. Section 5337(h)(7) of the
relocation factors required the court to assess, “[w]hether the relocation will
enhance the general quality of life for the child, including, but not limited to,



                                          - 32 -
J-A11012-18



testimony that Hawaii afforded the child a better quality of life. In fact, Father

testified to very little about what the child’s life would be like in Hawaii.”

       In addressing evidence as to Child’s life in Hawaii, the trial court

reasoned as follows:

              The eighth issue addressed was whether there was an error
       of law or an abuse of discretion when the court awarded Father
       primary custody without testimony from Father regarding the
       child’s living conditions and the school that would be attended in
       Hawaii. Father lives on a military base in Hawaii. If he sends the
       child to a public school while the child resides with Father, it will
       be a school that is ten minutes away on the military base. This
       [c]ourt can assume that the military is more than capable of
       teaching to a six[-]year[-]old. The [c]ourt can assume that the
       military provides adequate housing and schools on its military
       base. Mother has produced no evidence to indicate the housing
       or schooling would be inadequate for the [c]ourt to consider such
       an allegation, despite the fact that she had adequate counsel and
       an ample opportunity over three days of testimony.

            Furthermore, Father has indicated that the child has her own
       room and bathroom that she has picked out and decorated at
       Father’s home. The child would not be forced to reside in the
       basement of her maternal grandmother’s with her mother and
       mother’s fiancé, as she does now. Therefore, this has been
       addressed in testimony.

Opinion in Support of Order Pursuant to Pa.R.A.P. 1925(a), 9/27/17, at 7-8

(citations to record omitted). See also Opinion in Support of Order Pursuant

to the Amended Pa.R.A.P. 1925(a) Statement of Errors, 10/26/17, at 3-4

(citations to record omitted).


____________________________________________


financial or emotional benefit or educational opportunity,” with regard to this
claim. 23 Pa.C.S.A. § 5337(h)(7). Thus, we find that Mother does challenge
Section 5337(h)(7) in her appeal.

                                          - 33 -
J-A11012-18



      Upon review, this claim is without merit. As indicated, the trial court’s

decision and analysis is supported by competent evidence of record.       See

C.R.F., 45 A.3d at 443; see also E.R., 129 A.3d at 527.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/2/2018




                                    - 34 -